UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6619


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IVAN ALEXANDER COPELAND, a/k/a Bert,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:13-cr-00091-RGD-DEM-1; 2:16-
cv-00401-RGD)


Submitted: October 13, 2020                                   Decided: October 20, 2020


Before KEENAN, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivan Alexander Copeland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ivan Alexander Copeland appeals the district court’s orders dismissing his Fed. R.

Civ. P. 60(b) motion as an unauthorized, successive 28 U.S.C. § 2255 motion and denying

reconsideration. We have reviewed the record and find no reversible error. See Banister

v. Davis, 140 S. Ct. 1698, 1709-10 (2020); Gonzalez v. Crosby, 545 U.S. 524, 531-34

(2005). Accordingly, we deny a certificate of appealability as unnecessary and affirm the

district court’s orders. See United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

      Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Copeland’s notice of appeal and informal brief as an application

to file a successive § 2255 motion. Upon review, we conclude that Copeland’s claims do

not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny authorization

to file a successive § 2255 motion. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2